Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 7 and 9 are objected to because of the following informalities:
Claim 7 seems to be actually dependent of Claim 6 and Claim 9 seems to be actually dependent of Claim 8:
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1:
Claim 1 reads “A squeezable, flexible tubular package for an edible product”. Note that “an edible product” is singular, so the package is meant to be for a single edible product; also, later in the claim, it reads “an edible product contained in each of the compartments”, meaning that a single edible product is contained in the compartments. This is unclear because later Claims 6 to 9 indicate that the edible products are actually different. For prosecution the Examiner will consider that Claim 1 reads -- A squeezable, flexible tubular package for edible products—.

Regarding Claim 10:
Claim 10 reads “tubular packages for an edible product”. Note that “an edible product” is singular, so the package is meant to be for a single edible product; also, later in the claim, it reads “an extrudable, edible product in each of the compartments”, meaning that a single edible product is contained in the compartments. This is unclear because later Claims 14 to 16 indicate that the edible products are actually different. For prosecution the Examiner will consider that Claim 1 reads -- tubular packages for edible products —.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1 to 10, 12 and 14 to 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kopp (US 3391047) in view of Kurosawa (US 2006/0072858) and Wolak (US 2004/0023054).
Regarding Claim 1:
Kopp discloses a squeezable, flexible tubular package which comprises: an elongated enclosure defined by a pair of flexible film strips bonded 5to one another around the periphery thereof by a liquid tight seal a membrane situated between the film strips, bonded to the periphery of the film strips by a liquid tight seal, and partitioning the enclosure into a pair of juxtaposed, liquid tight compartments; and a product contained in each of the compartments (Figures 1, 4 and 5; materials 1a and 2a will be considered the film strips, Material 3a will be considered the membrane bonded to the films by seals 11 and 10, materials A and B will be considered the products); 10the elongated enclosure terminating in a transverse top margin at one end and a transverse bottom margin at opposite end, the transverse top margin including a fully sealed upper region (Figure 4, top and bottom margin defined by seals 11)
Kopp does not disclose sealed ribs or a plurality of pockets.
Kurosawa teaches a Packaging Bag With Self-closeable Outflow Port, (Figure 15, paragraph 137, self-closable pouring spout 133) that includes a transverse top margin including a fully sealed upper region and a unitary, partially sealed lower ribbed region which includes a plurality of open pockets defined by a plurality of sealed ribs extending along the sealed top margin in a spaced-apart, acute angle relationship relative to a longitudinal axis of the 15elongated enclosure, the open pockets being in communication with an adjacent one of said compartments (Figure 15 in embodiments A and B show the fully sealed upper region 140; 136, 137 and 139 will be considered the partially sealed lower ribbed portion, two pockets 136 of embodiment A and 137 the plurality of pockets and ribs 134 the plurality of sealed ribs extending along the sealed top margin in a spaced-apart, acute angle relationship relative to a longitudinal axis of the 15elongated enclosure; the pockets are in communication with compartment 138). 
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Kopp the teachings of Kurosawa and include a plurality of ribs and pockets as described to obtain a container that prevents accidental spill of all the contents.

Kopp does not disclose thickness of the materials, a desired moisture vapor transmission rate ("MVTR") or a desired oxygen transmission rate ("OTR")
Wolak teaches a film for packaging food items on a similar vertical form/fill/seal ("VFFS") machine, with about the same range of thickness (Figure 1, machine 10, Paragraph 0060) and indicates that a desired moisture vapor transmission rate ("MVTR") or a desired oxygen transmission rate ("OTR") can be achieved by selecting different barrier materials of the layers of the film material or increasing or reduce the thickness of the barrier layers. Also note that the claimed film was commercially available at the time the invention was made from Curwood of Oshkosh, Wis., USA. With the commercial name of LIQUIFLEX.RTM.
Therefore, to one having ordinary skill in the art at the time the invention was made, to use such commercially available material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Kopp does not disclose the product being an edible product, but several references mention the use of similar packages to pack food, so it would be obvious to use this package for an edible product.

Kopp does not disclose the flexible film strips being transparent; but several references on the record teach the use of transparent films to make packages, additionally, in this case there seems to be any criticality for this limitation, and where a change solves no stated problem, it is considered a mere matter of choice and therefore obvious.

Regarding Claim 10:
Kopp discloses an articulated array of squeezable, flexible, tubular packages for a product which comprises: 15a plurality of separable elongated enclosures adjacent to one another and defined by a pair of flexible film sheets bonded to one another around the periphery thereof by liquid tight seals and by longitudinal, liquid tight bonding bands at spaced intervals within the periphery; a sheet-form membrane situated between the film sheets, bonded to the periphery 20of the film sheets and by said longitudinal bonding bands partitioning each said enclosure into a pair of juxtaposed, liquid tight compartments; and a product in each of the compartments (Figure 3 show a top view of 4 satchels being made from films 1a, 2a and 3a which will be considered the membrane, joined by longitudinal seals 10 and transverse seals 11, Figure 5 shows that the compartments are filled with products A and B); the elongated enclosure terminating in a transverse top margin at one end and a transverse bottom margin at opposite end, the transverse top margin including a fully 25sealed upper region (Figure 4, seals 11).
Kopp does not disclose sealed ribs or a plurality of pockets.
Kurosawa teaches a Packaging Bag With Self-closeable Outflow Port, (Figure 15, paragraph 137, self-closable pouring spout 133) that includes a transverse top margin including a fully sealed upper region and a unitary, partially sealed lower ribbed region which includes a plurality of open pockets defined by a plurality of sealed ribs extending along the sealed top margin in a spaced-apart, acute angle relationship relative to a longitudinal axis of the 15elongated enclosure, the open pockets being in communication with an adjacent one of said compartments (Figure 15 in embodiments A and B show the fully sealed upper region 140; 136, 137 and 139 will be considered the partially sealed lower ribbed portion, two pockets 136 of embodiment A and 137 the plurality of pockets and ribs 134 the plurality of sealed ribs extending along the sealed top margin in a spaced-apart, acute angle relationship relative to a longitudinal axis of the 15elongated enclosure; the pockets are in communication with compartment 138). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to Kopp the teachings of Kurosawa and include a plurality of ribs and pockets as described to obtain a container that prevents accidental spill of all the contents.

Kopp does not disclose thickness of the materials, a desired moisture vapor transmission rate ("MVTR") or a desired oxygen transmission rate ("OTR")
Wolak teaches a film for packaging food items on a similar vertical form/fill/seal ("VFFS") machine, with about the same range of thickness (Figure 1, machine 10, Paragraph 0060) and indicates that a desired moisture vapor transmission rate ("MVTR") or a desired oxygen transmission rate ("OTR") can be achieved by selecting different barrier materials of the layers of the film material or increasing or reduce the thickness of the barrier layers. Also note that the claimed film was commercially available at the time the invention was made from Curwood of Oshkosh, Wis., USA. With the commercial name of LIQUIFLEX.RTM or LIQUIFLEX 8231K.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to use such commercially available material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Kopp does not disclose the product being an extrudable edible product, but several references mention the use of similar packages to pack extrudable edible products such as yogurt, ice cream or cheese, so it would be obvious to use this package for such kind of edible product.

Kopp does not disclose the flexible film strips being transparent; but several references on the record teach the use of transparent films to make packages, additionally, in this case there seems to be any criticality for this limitation, and where a change solves no stated problem, it is considered a mere matter of choice and therefore obvious.

Regarding Claims 2 and 3:
Kopp does not disclose the membrane being transparent or opaque; but several references on the record teach the use of transparent or opaque films to make packages, additionally, in this case there seems to be any criticality for these limitations, and where a change solves no stated problem, it is considered a mere matter of choice and therefore obvious.

Regarding Claims 4 and 12:
As indicated on claims 1 and 10, the modified invention of Kopp discloses that a commercially available product such as LIQUIFLEX.RTM or LIQUIFLEX 8231-K could be used as the heat sealable barrier film, such materials are co-extruded films available a thickness in the range of about 1.5 to about 2 mils, and include an ethylene vinyl alcohol copolymer barrier layer and a linear 30low density polymer sealant layer.

Regarding Claim 5:
Kopp does not specifically disclose that the membrane bears markings visible through the film strips that define the enclosure, but in general the use of indicia on packages very common practice in the art, it is considered a mere matter of choice and therefore obvious.

Regarding Claims 6 to 9, 12 and 14 to 16:
These limitations involve color and flavor of the product, and as such they are considered a mere matter of choice and therefore obvious.

Claims 11 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kopp (US 3391047) in view of Kurosawa (US 2006/0072858) and Wolak (US 2004/0023054) as applied to claim 10 above, and further in view of Jacobson (US 3628306).
Regarding Claims 11 and 13:
As discussed above for claim 10, the modified invention of Kopp discloses the invention as claimed.
Kopp does not disclose if each longitudinal bonding band between adjacent enclosures is provided with a line of weakening for separating individual enclosures from 10the array. the line of weakening comprises a string of spaced perforations defined by said longitudinal bonding bands.
Jacobson teaches using a perforator disc saw which forms a continuous, longitudinal, perforated line of weakness in the film to provide a quick tear line to facilitate the separation of the packages (Figure 1, disk saw 48, Column 2, lines 57 to 59).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to the modified invention of Kopp the teachings of Jacobson and use a line of weakening comprising a string of spaced perforations defined by the longitudinal bonding bands if it is desired to facilitate the manual separation of the individual enclosures.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; in particular De Laforcade (US 2006/0016829), Deep (US 2008/0172989) and Corella (US 5724789) could have been used to make proper rejections of the claims as filed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731